DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 May 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Katrin Venter (Reg. No. 57,634) on 12 March 2021.
	The application has been amended as follows: 
	Claim 19, in its entirety, should now read:

providing an extruded bi-axially stretched polyethylene terephthalate film having a thickness in a range of at least 5 microns and not greater than 130 microns and attaching the extruded bi-axially stretched polyethylene terephthalate film with an adhesive layer onto a first surface of a first  fiber mat, the adhesive layer directly attaching the extruded bi-axially stretched polyethylene terephthalate film to the first fiber mat;
applying a cementitious layer on top of a second surface of the first  fiber mat, the second surface being opposite to the first surface of the first  fiber mat, the first fiber mat being directly embedded in the cementitious layer;
applying a second fiber mat on top of the cementitious layer to obtain a  fiber mat sandwiched cementitious layer composite, the second fiber mat being directly embedded in the cementitious layer;
drying the fiber mat sandwiched cementitious layer composite; and 
applying a thermoplastic  coating layer onto an outer surface of the extruded bi-axially stretched polyethylene terephthalate film, the thermoplastic coating layer having a thickness in a range of at least 30 microns and not greater than 260 microns,
wherein the extruded bi-axially stretched polyethylene terephthalate film has a thickness Tp and the thermoplastic coating layer has a thickness Tc, wherein a ratio of Tp to Tc is between 1:10 and 1:20, and
the building board is adapted for using fasteners for installation and passes fastener sealability testing according to a modified ASTM D1970-15 by having a water uptake of not greater than 0.35 wt% of the board, the modified testing comprising employing a fastener being 635 microns overdriven in the building board for a period of 3 days at 22°C, the fastener being a drywall screw #6 having a Phillips Head, and the thermoplastic coating layer has a Shore D hardness of at least 30.”

Reasons for Allowance
Claims 1, 3 – 7, 9, 13 – 19, and 21 are allowed.

	Kumar (US 7,763,134 B1) in view of Randall (US 6,770,354 B2), Franklin (US 2011/0173910 A1), and College (US 2010/0055431 A1) are regarded as the closest prior art.  Kumar incorporates Randall's disclosure by reference in its entirety (e.g. Col. 6, II. 20 - 24) and therefore references to Randall are considered an implicit part of Kumar's disclosure.
	Kumar discloses a building board (“construction board”: e.g. Fig. 1 – 4; Col. 2, l. 11, to Col. 5, l. 64), comprising: 
	a cementitious layer (“rigid sheet”, “rigid core”, e.g. “rigid core” 8, of, e.g., gypsum: e.g. Fig. 4; Col. 2, ll. 22 – 24, 31 – 33, 61 – 65; Col. 3, ll. 61 – 62; Col. 4, ll. 57 – 66) sandwiched between a first fiber mat and a second fiber mat (“fibrous mat”, “glass mat”, e.g. “glass-mat” 2, of a “facer”, wherein a “facer” is provided on each side of the “rigid sheet”: e.g. Fig. 1, 3, 4; Col. 2, ll. 22 – 25, 31 – 33, 44 – 47, 53 – 60; Col. 3, l. 35, 66; Col. 4, ll. 60 – 61; Col. 5, ll. 17 – 21); 
	a bi-axially stretched polymer film overlying the first fiber mat and the second fiber mat (“breathable polymeric material”, e.g. “breathable film” 1, in said “facer”: e.g. Fig. 1, 3; Col. 2, ll. 24 – 26, 44 – 53; Col. 2, l. 61, to Col. 3, l. 2; Col. 3, l. 34; Col. 3, l. 61, to Col. 4, l. 27), the extruded polymer film having a thickness of, e.g., at least 12.7 microns and not greater than 127 microns (“0.5 mils to 5 mils thick”: e.g. Col. 5, ll. 3 – 8); and 
	an adhesive layer between the polymer film and the first fiber mat and/or the second fiber mat, the adhesive layer directly attaching the polymer film to the first fiber mat and/or the second fiber mat (“adhesive” in said “facer”, e.g. “adhesive” 3 at the interface between the “glass-mat” 2 and the “breathable film” 1: e.g. Fig. 1, 3; Col. 2, ll. 46 – 47, 52 – 53; Col. 3, ll. 35 – 36, 65 – 67; Col. 4, ll. 59 – 62; Col. 5, ll. 17 – 64).
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-
	Thus, while Kumar does not specifically state the bi-axially stretched polymer film is extruded, the bi-axial stretching process would have been understood to provide a molecular structure and orientation which defines the structure of the film.  Additionally, no specifics are claimed with respect to extrusion processes which would have been understood to impart a structure which is different from that generally described by a bi-axially stretched polymer film.  Therefore, the extruded limitation is met.  Moreover, Franklin discloses a polymer film for a similar purpose, e.g. at least as a structural reinforcement feature, as Kumar’s polymer film which is extruded (e.g. ¶ [0026]; Kumar describes structural properties as a feature provided by the polymer film at, e.g., Col. 2, ll. 11 – 15), indicating that such processes are known for making bi-axially stretched polymer films.  Accordingly, it would have been obvious is that an extrusion method for enhancing building boards has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in the same situation.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a building board in the prior art and the results would have been predictable to one of ordinary skill in the art.  MPEP § 2143, I, C.
	With respect to the first fiber mat and the second fiber mat being directly embedded in the cementitious layer and the adhesive layer directly attaching the polymer film to the first fiber mat and/or second fiber mat, Kumar more specifically discloses an embodiment wherein the adhesive layer is provided to the first fiber mat and/or the second fiber mat with the polymer film being applied to the adhesive layer thereafter, thus forming a “facer” wherein the adhesive layer is at the interface between a fiber mat and a polymer film (e.g. Fig. 1, 3; Col. 3, ll. 7 – 12, 33 – 36, 65 – 67; Col. 5, ll. 17 – 18).  Accordingly, the adhesive layer directly attaches the polymer film to the first fiber mat and/or second fiber mat.  Since Kumar employs a polymer film for the purpose of providing a water barrier (e.g. Col. 2, ll. 11 – 21, 27 – 29, 44 – 51; Col. 2, l. 66, to Col. 3, l. 16; Col. 3, l. 67, to Col. 4, l. 2; Col. 4, ll. 59 – 65), it would have followed the polymer film is oriented outwardly from the cementitious layer relative to the first fiber mat and/or the second fiber mat so as to provide the water barrier.  Additionally or alternatively, it would have been obvious to provide this arrangement in order to provide a water barrier to as much of the 
	Kumar is not specific as to (I) the polymer film consisting essentially of polyethylene terephthalate, (II) a thermoplastic coating layer directly overlying the polymer film, the thermoplastic coating layer having a thickness in a range of at least 30 microns and not greater than 260 microns as well as a Shore D hardness of at least 30, or (III) the building board being adapted for using fasteners for installation.
	Franklin discloses a building board (“composite roofing board”, e.g. “composite roofing board” 10: e.g. Fig. 1; ¶¶ [0007], [0010], [0015] – [0018]), comprising: a cementitious layer (“substrate layer”, e.g. “first layer” 12, of, e.g. gypsum: e.g. ¶¶ [0007], [0016], [0017], [0021], [0026]); a bi-axially stretched polymer film on a side of the cementitious layer consisting essentially of polyethylene terephthalate (“first and/or second polymeric layer”, e.g. “seventh layer” 24: e.g. ¶¶ [0007], [0016], [0017], [0024] – [0027]); and a thermoplastic coating layer directly overlying the polymer film, the thermoplastic coating layer having a thickness of at least 25 microns and not greater than 510 microns (“polymeric adhesive layer” on “outer surface” of “first and/or second polymeric layer”, e.g. “eighth layer” 26: e.g. ¶¶ [0007], [0016], [0028]), wherein the building board is adapted for using fasteners for installation (“via plates and screws”: e.g. ¶ [0034]).
	If a thermoplastic coating layer as Franklin discloses, with thickness Tc, were combined with the polymer film Kumar discloses, with thickness Tp, it is observed the ratio of Tp to Tc in such combination is generally 1:0.20 to 1:40.2, which encompasses the claimed range.
	College discloses a building board (“composite building board” 20: e.g. Fig. 1, 2A, 2B, 4C, 6A – 6C; ¶¶ [0014] – [0082]), comprising: a cementitious layer sandwiched between a first fiber mat and a 46, 48, 54 sandwiched between ”fibrous mats” 28, 32: e.g. Fig. 2A, 2B, 4C, 6C; ¶¶ [0030], [0046], [0048] – [0050], [0052], [0059], [0072] – [0082]); an extruded polymer film overlying the first fiber mat and/or the second fiber mat, the extruded polymer film having a thickness in a range of at least 2.54 microns and not greater than 254 microns (pre-coating for either or both of the “fibrous mats” 28, 32 having a thickness “between 0.1 to 10 mils” or, in the alternative, a layer of a multilayer “polymer coating” 56 nearer one of the “fibrous mats” 28, 32: e.g. Fig. 2A, 2B, 4C, 6C; ¶¶ [0017], [0030], [0046], [0057] – [0082]); and a thermoplastic coating layer directly overlying the polymer film, the thermoplastic coating layer having a thickness in a range of at least 0.254 microns and not greater than 12,700 microns, e.g. about 25.4 to 254 microns, and the thermoplastic coating layer has a Shore D hardness of about 15 to about 70 (“polymer coating” 56 having a thickness of “between 0.01 to 500 mils”, e.g. “about 1-10 mils” for a tile backer application or, in the alternative, a layer immediately over the layer of the “polymer coating” 56 nearer one of the “fibrous mats” 28, 32: e.g. Fig. 2A, 2B, 4C, 6C; ¶¶ [0057] – [0071]).
	With respect to the examiner’s interpretation of College’s building board comprising an extruded polymer film overlying the first fiber mat and/or the second fiber mat, College discloses exemplary configurations wherein “plastic coating” 56 is applied to a single fiber mat, namely “mat” 28 (e.g. Fig. 2B; ¶ [0057]), or to both fiber mats (e.g. Fig. 2A; ¶ [0057]).  In both of College’s Fig. 2A and 2B, “mat” 28 can be equally regarded as corresponding to either one of the claimed first fiber mat or second fiber mat.  The “mat” 32 thus corresponds to the other of the claimed first fiber mat or second fiber mat.  Noting this interpretation, College’s Fig. 2B indicates that either the first fiber mat or the second fiber mat has an overlying extruded polymer film.  Additionally, since both “mat” 28 and “mat” 32 are coated in College’s Fig. 2A, it follow that both the first and second fiber mats have an overlying extruded polymer film.  As to College’s polymer film overlying the first fiber mat and/or the second fiber mat being an “extruded” polymer film, as discussed with respect to Kumar above, the term “extruded” is given patentable weight to the extent that the polymer film has the implied structure of the claimed extruding process (MPEP § 2113, I).  No particular limitations for the extrusion are claimed in claim 1, so College’s polymer film is considered to meet the “extruded”, especially in view of College disclosing extrusion processes may be 
	The examiner considers College’s thermoplastic coating layer in the above interpretation to directly overlie the extruded polymer film since, in an embodiment, College discloses the cementitious layer penetrates 95% to 100% of the first fiber mat and/or the second fiber mat (e.g. ¶ [0053]).  For values below 100%, a portion of the extruded polymer film remains exposed for the thermoplastic coating layer to directly overlie the portion.  Additionally or alternatively, College discloses the “polymer coating” 56 can be a multilayered coating (e.g. ¶ [0059]) formed from thermoplastics (e.g. ¶¶ [0060], [0061]) and is extrudable (e.g. ¶ [0096]), thereby satisfying the examiner’s interpretation of the term “extruded’ above.  In such a coating, a layer therein which lies closer to the first fiber mat and/or the second fiber mat is regarded as the extruded polymer film while the layer directly overlying the same is regarded as the thermoplastic coating layer.  As to thicknesses in this alternative interpretation, as previously noted, College’s “polymer coating” 56 has a thickness broadly ranging from 0.254 to 12,700 microns, e.g. 25.4 to 254 microns (e.g. ¶¶ [0067] – [0069]).  Thus, in this alternative interpretation, the extruded polymer film and the thermoplastic coating layer have respective thicknesses which sum to a total within this range.  As in the previous interpretation, College describes the “polymer coating” 56 having a Shore D hardness of about 15 to about 70 (e.g. ¶ [0069]), which would have been understood as a feature of at least the layer of the “polymer coating” 56 corresponding to the thermoplastic coating layer. 
	Franklin’s thermoplastic coating layer serves as an adhesive layer over which a weather-resistant outer layer, i.e. roofing membrane, is attached for use as roof underlayment (e.g. ¶¶ [0002], [0028], [0030], [0034]).  Franklin further notes this thermoplastic coating layer is advantageous over other means of attaching a weather-resistant outer layer as it eliminates the need for large amount of penetrating mechanical fasteners for holding the weather-resistant outer layer to the building board, and therefore to the roof, thereby reducing entry of moisture which could otherwise compromise the roof, and for avoiding issues associated with applying other types of adhesives used for the same purpose, namely in relation to the difficulty of applying such adhesives or to environmental concerns thereof (e.g. ¶¶ [0006], [0026], [0030], [0034]).  College discloses the “polymer coating” 56 provides a foundation to which additional coatings and/or laminates may be applied to the building board in a strong connection (e.g. ¶ [0059]) and 
	As a material for the thermoplastic coating layer, Franklin discloses, e.g., ethylene vinyl acetate copolymer may be used (e.g. ¶ [0028]).  College’s thermoplastic coating layer uses ethylene vinyl acetate copolymer as a hot melt material for the purpose of a foundation as noted above (e.g. ¶¶ [0060], [0061]).  Franklin allows for additional process steps to be employed in order to provide the weather-resistant outer layer over the thermoplastic coating layer (e.g. ¶ [0035]).  In the case of ethylene vinyl acetate copolymer, as suggested by College’s description of “hot melt” properties, it would have been understood Franklin’s ethylene vinyl acetate copolymer may require an additional heating step in order to provide the adhesive properties necessary, particularly if also using College’s Shore D hardness, which Franklin’s permission for additional process steps allow for.  Accordingly, one of ordinary skill in the art would have observed features of College’s thermoplastic coating layer, in particular the Shore D hardness, can be used with an expectation of success if provided for a thermoplastic coating layer as Franklin discloses.  In view of Franklin’s and Colleges respective descriptions of alternative thermoplastics for this purpose (Franklin: e.g. ¶ [0028]; College: e.g. ¶¶ [0060], [0061]), one of ordinary skill in the art would have appreciated the descriptions initially discussed in relation to ethylene vinyl acetate copolymer can be more broadly applied to other suitable species for the thermoplastic coating layer.  Thus, it is observed the respective thermoplastic coating layers Franklin and College discloses are observed to be comparable to one another and features thereof could have been combined with a predictable expectation of success.
	College notes the Shore D hardness discussed above is a result of the thickness of the thermoplastic coating layer (e.g. ¶ [0069]).  College suggests thicknesses of 25.4 microns to 254 microns are required for backing applications due at least in part to their integrity (“thicknesses of about 1-10 mils”: e.g. ¶ [0068]).  College further states thicker coatings can be used to improve integrity (e.g. ¶ [0068]).  Accordingly, across College’s broad thickness range, an implicit advantage of the Shore D hardness College discloses is structural integrity.  In view of Franklin’s thickness for the thermoplastic coating layer lying within College’s range for a thermoplastic coating layer, it follows College’s advantage of the Shore D hardness similarly applies to Franklin’s thermoplastic coating layer.
inter alia in roof underlayment (e.g. Col. 2, ll. 51 – 52).  In consideration of Franklin’s and College’s respective disclosures in the same or similar environments, as discussed above, one of ordinary skill in the art would have reason to look at Franklin and College for making improvements to Kumar’s building board.
	Kumar discloses the polymer film includes, e.g., a polyester (e.g. Col. 2, ll. 47 – 49; Col. 2, l. 66, to Col. 3, l. 1; Col. 4, ll. 18 – 20, 61 – 64).  MPEP § 2111.03, III, states the following regarding the interpretation of “consisting essentially of” (portions of emphasis in bold):
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of” certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”).

The basic and novel characteristics of the claimed invention, as best currently understood by the examiner, are building boards which have “enhanced durability, impact resistance, fastener sealability and water repellency” (quoting ¶ [0006] of the as-filed specification regarding an alleged need in the art, and which can be further corroborated by features of inventive building boards as discussed in e.g. ¶¶ 
	Given the proximity of the polymer film to the thermoplastic coating layer as Franklin discloses, it would have followed polyethylene terephthalate is a suitable material for having the thermoplastic coating layer which directly overlies a polymer film.
	College also suggests the thickness of the thermoplastic coating layer and the Shore D hardness can be optimized within the ranges highlighted above for purposes of attaining the desired integrity and water resistance (e.g. ¶¶ [0067] – [0069]).  College also suggests minimizing cost and weight increases in the building board with respect to a thermoplastic coating layer (e.g. ¶ [0046]).
	Kumar, Franklin, and College are not specific as to the building board passing fastener sealability testing according to a modified ASTM D1970 by having a water uptake of not greater than 0.35 wt% of the board, the fastener sealability testing employ a fastener being 635 microns overdriven into the building board for a period of three days, the fastener being a drywall screw #6 having a Phillips Head, Kumar discloses the bi-axially stretched polymer film provides water resistance to the building board, in particular as a barrier to liquid water (e.g. Col. 2, ll. 25 – 29; Col. 2, l. 66, to Col. 3, l. 2; Col. 3, l. 61, to Col. 4, l. 2; Col. 4, ll. 59 – 65).
	Franklin’s building board serves a similar purpose or at least is useful in improving water resistance (e.g. ¶ [0030]), as is College’s building board (e.g. ¶¶ [0057], [0068]).  Accordingly, one of ordinary skill in the art would have been motivated to configure the building board in such a way as to 
	As the examiner best understands, the claimed fastener sealability is a measure of how much water is taken up through the point where a #6 drywall screw penetrates the building board.  None of Kumar, Randall, Franklin, or College describe water uptake properties in relation to an inserted fastener of the species claimed.  Furthermore, Franklin’s provides a thermoplastic coating layer so that a weather resistant outer layer may be provided over fasteners used to affix a building board (e.g. ¶¶ [0028], [0034]).  Moreover, if such a weather resistant outer layer is provided per the motivation for including the thermoplastic coating layer, there is a suggestion in the art that fastener sealability as claimed would be rendered moot, notably as the weather resistant outer layer provides a seal over the fastener preventing ingress of water.  Thus, the prior art fails to adequately teach or suggest a building board having the claimed combination of structures with the claimed fastener sealability.  
	Accordingly, claim 1 is allowed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Claims 3 – 7, 9, 13 – 18, and 21 depend, directly or indirectly, on claim 1.  Accordingly, each of claims 3 – 7, 9, 13 – 18, and 21 are allowed for at least the same reasons as claim 1.  Claim 19, as amended above, is a method of making a building board having features within the scope of claim 1 and therefore is allowed for similar reasons as claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783